PER CURIAM.
Following rulings made in the case of Western Union Telegraph Co. v. Louisville & Nashville R. Co., 238 Fed. 26, - C. C. A. — (present term, U. S. Circuit Court of Appeals, 5th Circuit), and Western Union Telegraph Co. v. Atlanta & West Point R. Co., 238 Fed. 36, - C. C. A. - (present term, U. S. Circuit Court of Appeals, 5th Circuit), the decree appealed from in the above-entitled case will be modified, by adding thereto an order that the appellant have leave to amend its bill of complaint, as it may be advised, within 30 days after the date of the filing in the District Court of the mandate of this court, and by making the order for the dismissal of the bill conditional upon the appellant’s failure to amend its bill within the time allowed. As so modified, the decree appealed from is affirmed; the court costs of the suit to be taxed against the appellant.